Citation Nr: 0009804	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-41 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Attorney Sean Kendall


WITNESSES AT HEARING ON APPEAL

Appellant, F. Edwards, and F. Bruce


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from July 1943 to January 1946.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming.

A rating decision in July 1993 originally denied service 
connection for cause of the veteran's death, and a notice of 
disagreement with this decision was received in September 
1993.  Thereafter, the July 1993 rating decision was 
confirmed and continued by a rating decision in September 
1993, and a statement of the case was issued as to this issue 
by the RO in October 1993.  A substantive appeal was then 
filed in October 1993, at which time the appellant raised the 
additional claim that the death of the veteran was causally 
related to VA medical treatment.  Following the appellant's 
personal hearing in November 1993, a hearing officer decision 
again denied service connection for cause of death, and a 
supplemental statement of the case was issued as to this 
claim in January 1994.  

Following the receipt of a second substantive appeal in 
August 1994, which referred to the issue on appeal as 
entitlement to death benefits under 38 U.S.C.A. § 1151, an 
April 1995 rating decision formally denied entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death, and a 
supplemental statement of the case was issued with respect to 
this claim in August 1995.  

In the Board's decision of February 19, 1997, the Board 
denied as not well grounded the appellant's claim for service 
connection for the cause of the veteran's death and 
determined that the provisions of 38 U.S.C.A. § 1151 did not 
support entitlement to service connection for cause of the 
veteran's death.  The appellant thereafter timely appealed 
the February 19, 1997 Board determination to the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court").  

Thereafter, in a Memorandum Decision of the Court, dated in 
January 1999, the Court noted that a witness had offered 
testimony that a physician had advised her that a 
contributory cause of death was related to service-connected 
disability.  The Court found that the hearing officer should 
have then notified the appellant that relevant evidence could 
have been obtained, that, if true, would have made the claim 
well grounded.  The Court further noted that the Board's 
adjudication of the appellant's 38 U.S.C.A. § 1151 claim had 
not included a newly raised theory regarding a decision to 
transfer the veteran prior to his death.  In light of the 
38 U.S.C.A. § 5103(a) remand as to the 38 U.S.C.A. § 1310 DIC 
claim, the Court declined to entertain this theory of 
recovery at this time, giving the appellant the freedom to 
raise to the Board her 38 U.S.C.A. § 1151 theories for 
service connection upon remand.  The Court, therefore, 
vacated the February 1997 Board decision and remanded the 
matter for expeditious further proceedings and issuance of a 
readjudicated decision supported by an adequate statement of 
reasons or bases.  The Court noted that on remand, the 
appellant and her attorney would be free to submit additional 
evidence and argument on the remanded DIC claim.

In a June 1999 letter, the appellant's attorney inquired 
about whether a video conference hearing or hearing before a 
traveling member of the Board was still available following a 
Court remand.  In correspondence dated in September 1999, the 
Board notified the appellant's attorney of the issues 
governing entitlement to such hearings, and there is no 
record of any additional correspondence from the appellant or 
her attorney in this regard.  

In January 2000, the Board received further medical evidence 
from the appellant, which included a medical report which 
raised a new theory of entitlement under 38 U.S.C.A. § 1151.  
While a letter accompanying this newly received evidence from 
the appellant's attorney specifically waived initially 
consideration by the RO, the Board finds that due process 
requires the initial consideration of this new theory of 
entitlement by the RO.  Consequently, this issue is referred 
to the RO at this time for appropriate adjudication.  

Finally, the Board notes that the appellant also now intends 
to pursue a claim for nonservice-connected death pension 
benefits, on the premise that such a claim was automatically 
included in appellant's original claim for DIC benefits in 
1993.  The record further reflects that such a claim has not 
yet been adjudicated by the RO, at least in part because the 
appellant never furnished information requested by the RO in 
August 1993.  While the Board also refers this issue back to 
the RO for further adjudication, in light of the 
circumstances surrounding the initial processing of this 
claim in 1993, the Board requests that such adjudication 
include consideration of the issue of abandonment.


REMAND

It is undisputed that at the time of the veteran's death in 
May 1993, the veteran was service-connected for residuals of 
rupture of the anterior and posterior cruciate ligaments of 
the left knee, pneumothorax of the left lung, residuals of 
rupture of the anterior and posterior cruciate ligaments of 
the right knee, fracture of the left clavicle, and fracture 
of the first, second and third ribs on the left.  It is also 
undisputed that the veteran's death certificate notes the 
immediate cause of death as aspiration, due to or the 
consequence of meningitis and sepsis.  On appeal, the 
argument was raised that the rating action of the RO in July 
1993 recognized osteoarthritic changes in the right knee as 
part of the service connected disability, and thus 
incorporated arthritis as part of the service connected 
disabilities.  The Court accepted this argument. 

As was indicated previously, the January 1999 Memorandum 
Decision noted that a witness for the appellant had offered 
testimony that a physician had advised her that a 
contributory cause of the veteran's death was related to 
service-connected disability, and that the hearing officer 
should have then notified the appellant that relevant 
evidence could have been obtained, that, if true, would have 
made the claim well grounded.  More specifically, after 
noting that the Board had denied the appellant's claim for 
service connection for the cause of the veteran's death 
because it found "no competent medical evidence that a 
service-connected disability was either the principal or a 
contributory cause of the veteran's death," the Court noted 
that the witness testified under oath that Dr. K., a 
Department of Veterans Affairs (VA) physician, had advised 
her that the veteran's meningitis had been caused by his 
service-connected arthritis of the knee.  The Court reasoned 
that had such a statement been made, it would have well 
grounded the appellant's claim, even though the appellant's 
reiteration was not sufficient on its own to do so.  The 
Court therefore concluded that the RO and the hearing officer 
should have notified the appellant that relevant evidence 
could have been obtained, that, if true, would have made the 
claim well grounded.

With respect to the alternative theory of relief under 
38 U.S.C.A. § 1151, that the veteran's death was the result 
of the medical decision of the Cheyenne, Wyoming VA Medical 
Center to transfer the veteran from D. Hospital before he was 
stabilized, since this issue was found to have been raised 
for the first time by appellant to the Court, the Court 
declined to entertain it at this time, permitting the 
appellant the freedom to raise to the Board this 38 U.S.C.A. 
§ 1151 theory and all other theories for service connection 
upon remand.

Consequently, based on the Court's foregoing analysis, the 
Board finds that remand to the RO is warranted for the 
purpose of notifying the appellant that evidence such as the 
alleged statements of Dr. K. linking the cause of the 
veteran's death to service-connected disability could well 
ground the veteran's claim for service connection for the 
cause of the veteran's death, and to provide the appellant 
additional opportunity to produce medical evidence to well 
ground her 38 U.S.C.A. § 1310 DIC claim and/or her claim 
under the provisions of 38 U.S.C.A. § 1151.  As was noted 
above, while the appellant has already provided medical 
evidence supporting a new theory of recovery under 
38 U.S.C.A. § 1151, the Board has found that that due process 
requires the initial consideration of this new theory of 
entitlement by the RO.

The Board further notes that the duty to inform should not be 
confused with the duty to assist.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999).  Consequently, while Dr. K. is a 
VA physician, since VA records regarding the veteran's 
terminal hospitalization are already of record and Dr. K.'s 
May 1993 personal statement does not reflect an opinion as to 
a causal relationship between the cause of death and service-
connected disability, there is no current obligation of the 
VA as to this matter beyond advising the appellant of the 
type of evidence necessary to complete her claim.  The Board 
notes that the current record raises a substantial question 
as to whether the facts in this case fall under holding in 
Voerth, subsequent to the memorandum decision, i.e. since VA 
obtained the treatment records, including the May 1993 
statement of Dr. K., which do not reflect the alleged 
statement regarding a causal relationship between service 
connected arthritis and meningitis, there is no procedural 
defect under 38 U.S.C.A. § 5103.  The Board will defer that 
question at this time.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office, including any and 
all evidence in support of the 
appellant's contentions that the cause of 
the veteran's death had its onset in 
service, that the veteran's meningitis 
was causally related to his service-
connected arthritis of the knee, that the 
death of the veteran was the result of 
the medical decision of the VA to 
transfer the veteran from the D. Hospital 
before he was stabilized, and most 
recently, that the veteran's death was 
likely caused by abnormal pulmonary 
function secondary to his VA hospital 
acquired altered pulmonary clearance 
(pleural thickenings, distortion of the 
right upper lung and scarring of the 
chest, all of which were allegedly due to 
residuals of Haemophilus Influenzae 
treatments and chest tube placements).  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO is further directed to 
specifically inform the appellant and her 
attorney that evidence such as the 
alleged statements of Dr. K. linking the 
cause of the veteran's death to service-
connected disability could well ground 
that theory of entitlement on the 
appellant's claim for service connection 
for the cause of the veteran's death.  In 
this regard, the RO should assure that 
the current record contains all VA 
treatment records for the time period 
when Dr. K's alleged statement was made.  
See Voerth, supra.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO
should request that an appropriately 
qualified VA physician review the 
complete record in this matter and 
provide an opinion as to the degree of 
medical probability that VA treatment for 
Haemophilus Influenzae, including chest 
tube placements, caused or contributed 
substantially and materially to cause the 
veteran's death, including by altering 
the veteran's pulmonary clearance.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death pursuant to both 38 U.S.C.A. 
§§ 1151 and 1310, under all alternative 
theories proffered by the appellant. 

5.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she and her 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



